Per Curiam.
The appellant was adjudged a disorderly person pursuant to provisions of section 899, subdivision 4, of the Code of Criminal Procedure. The complaint was made by a police officer of the city of New York who stated that the appellant in the premises of 44 West Fifty-fifth street did keep a bawdy house for the resort of prostitutes and drunkards and upon conviction for this offense he was ordered to give a bond for good behavior for six months or in default of same to be confined five days in the workhouse. From this order the appellant appeals to this court.
The motion made by the appellant at the close of the People’s case to dismiss the complaint should have been granted for there is no evidence to show that the place was frequented by drunkards. There is nothing in the record to show that the appellant had brought home to him the fact that the two women who made the acquaintance of the police officers were prostitutes if indeed that be a fact. The appellant cannot be found guilty of keeping a bawdy house unless this knowledge is brought home to him.
Judgment of conviction appealed from reversed on the law and the facts, complaint dismissed and defendant discharged.
All concur; present, Kernochan, Ch. J., McInerney and Herbert, JJ.